TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00417-CR


David Alexander Bailey, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7877, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's  motion for extension of time to file brief is granted.  Appellant's counsel,
Eddie G. Shell, is ordered to tender a brief in this cause no later than November 7, 2008.  No further
extension of time will be granted.
It is ordered October 17, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton
Do Not Publish